DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 1 ( the connecting rods in the transverse supporting rods penetrate through the holes at the lower ends of the vertical supporting rods), claim 2 (the locking structures) and claim 4 (baffle bar) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims and specification call for whole transverse supporting rods that are in ship shape.  However, the specification figures and  allowed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear how the expressions : 1) whole transverse supporting rods are in ship shape; 2) the connecting rods are fixed into the transverse supporting rods (claim 1) limits the claim relative to the other elements included.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 2, 3, 4 , so far as definite is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (‘953) in view of Storm.  The reference to Wang teaches structure substantially as claimed including a laptop table suitable for bed use, comprising a panel and brackets, wherein the brackets (2) are in shape of inverted T and are connected to bottom of the panel, two brackets are arranged, and respectively connected to left end and right end of the bottom of the panel,  the brackets comprise vertical supporting rods and transverse supporting rods, whole transverse supporting rods are in ship shape, connecting rods are fixed into the transverse supporting rods, lower ends of the vertical supporting rods have holes, and the connecting rods in the transverse supporting rods penetrate through the holes at the lower ends of the vertical supporting rods,  the vertical supporting rods are composed of vertical inner rods and vertical outer rods; the vertical inner rods and the vertical outer rods are hollow rods the vertical inner rods can slide relative to the vertical outer rods, and the brackets are also provided with locking structures to lock slide of the vertical inner rods and the vertical outer rods, the transverse supporting rods are also provided with carrying sleeves, sizes of the carrying sleeves are adapted to sizes  
have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang to include a upwardly curved structures, as taught by Storm since such are conventional alternative structures used in the same intended purpose and environment and would have been a reasonably predictable result, thereby providing structure as claimed, so far as definite.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang(‘953) in view of Storm as applied to the claims above, and further in view of Drieling.  The reference to Wang in view of Storm teaches structure substantially as claimed including a laptop table  the only difference being that a layer of the structure is not of a PVC skin.  However, the patent to Drieling teaches the use of PVC material used in similar structure to be old.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Wang in view of Storm to include PVS material, as taught by Drieling since such are conventional alternative structures used in the same intended purpose and environment and .
 
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach structure similar to applicant’s including folding height adjustable lap desk.	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE V CHEN whose telephone number is (571)272-6865.  The examiner can normally be reached on m-f, m-w 5:30-3:00, th5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571 270 3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSE V CHEN/Primary Examiner, Art Unit 3637